DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the remarks and amendments filed on 5/19/21.  Claims 6-9 have been withdrawn.  Claims 1-5 are pending rejection below:  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakinuma EP_1085152_A2 in view of Kelch USPA_20160053147_A1.
Kakinuma discloses a composite member/structure that has a coupling portion (element 13 in Fig. 8C; corresponding to claimed intermediate portion) is formed of a layer of woven fabric fibers (corresponds to claimed connecting fibers in claimed intermediate layer of instant Claim 2) (paragraphs 0060, 0061) whose one end is inserted into portion 11 (corresponds to claimed first part) while the opposite end is inserted into element 12 (corresponds to claimed second part) (Fig. 8C) where elements 11 and 12 are formed of fibers and impregnated with resin matrices (paragraph 0060) and can be multiple layers (paragraph 0061).  Kakinuma further discloses that said coupling portion (element 13 in Fig. 8C; corresponding to claimed intermediate portion) is not impregnated with any matrix resin (paragraph 0060) which results in high strength and flexibility (paragraphs 0007 and 0060).  In one embodiment, said coupling portion (element 13 in Fig. 8C; corresponding to claimed intermediate portion) will not have any adhesive (paragraph 0055), as is being claimed in instant Claim 4 while in other embodiments it is seemingly suggested by Kakinuma that it need not be prevented (paragraph 0020) as is being claimed in instant Claim 3.  Lastly, instant Claim 5 contains a “recitation with respect to the manner in which a claimed apparatus is intended to be employed” which “does not differentiate the claimed apparatus from a prior art apparatus” since Kakinuma teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) See MPEP 2114.  
2.	However, Kakinuma does not disclose using an adhesive between said elements 11 and 12 (corresponding to claimed first and second parts respectively).
3.	Kelch discloses a method for bonding a first substrate and a second substrate that can both be made of a fiber-reinforced plastic material (Claim 1) such as resins (paragraph 0133) that can be used to helicopters as an attachment part or sandwich element therein (paragraph 0151) that results in high early strength, a low temperature dependence of the mechanical properties, good adhesion and the possibility of controlled thermally induced release of adhesion (abstract). 
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the structure, of Kakinuma, by using the adhesive, of Kelch. One of ordinary skill in the art would have been motivated in doing so in order to obtain high early strength, a low temperature dependence of the mechanical properties, good adhesion and the possibility of controlled thermally induced release of adhesion between elements 11 and 12 (corresponding to claimed first and second parts respectively).
Response to Arguments
Kakinuma EP_1085152_A2 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under Kakinuma EP_1085152_A2 in view of Kelch USPA_20160053147_A1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        January 5, 2022